


109 HR 5314 IH: 401Kids Family Savings Act of

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5314
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. Shaw (for
			 himself, Mr. Kirk,
			 Mr. Foley,
			 Mr. Cole of Oklahoma,
			 Mr. Weller,
			 Mrs. Miller of Michigan,
			 Mrs. Biggert,
			 Mr. Ramstad, and
			 Mr. Davis of Kentucky) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  expand education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 401Kids Family Savings Act of
			 2006.
		2.Extension of date
			 for sunset of certain education savings incentivesIn
			 the case of the provisions of, and amendments made by, subtitle A of title IV
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to
			 education savings incentives), section 901 of such Act (relating to sunset of
			 provisions of Act) shall be applied by substituting December 31,
			 2015 for December 31, 2010 in subsection (a)(1)
			 thereof.
		3.Distributions from
			 education savings accounts for first home purchases treated as qualified
			 distributions
			(a)In
			 generalSubsections (b)(1), (d)(2)(A), (d)(2)(B),
			 (d)(2)(C)(ii)(II), and (d)(2)(D) of section 530 of the Internal Revenue Code of
			 1986 are each amended by striking qualified education expenses
			 and inserting qualified expenses.
			(b)Qualified
			 expensesSubsection (b) of section 530 of such Code is
			 amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)Qualified
				expensesThe term qualified expenses means—
							(A)qualified
				education expenses (as defined in paragraph (3)), and
							(B)qualified
				first-time homebuyer expenses (as defined in paragraph
				(4)).
							,
				and
				(2)by redesignating
			 paragraphs (4) and (5) (as redesignated by paragraph (1)) as paragraphs (5) and
			 (6), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
					
						(4)Qualified
				first-time homebuyer expensesThe term qualified
				first-time homebuyer expenses means, in the case of a designated
				beneficiary who is a first-time homebuyer, the qualified acquisition costs with
				respect to a principal residence of such beneficiary. Terms used in this
				paragraph shall have the same meaning as when used in section
				72(t)(8).
						.
				(c)Conforming
			 amendmentThe heading for paragraph (2) of section 530(d) of such
			 Code is amended by striking qualified education expenses and inserting
			 qualified
			 expenses.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Rollovers from
			 education savings accounts to Roth IRAs
			(a)In
			 generalParagraph (5) of section 530(d) of the Internal Revenue
			 Code of 1986, as amended by section 5, is amended by inserting or a Roth
			 IRA after another 401Kids savings account.
			(b)Conforming
			 amendmentSubsection (e) of section 408A of such Code is amended
			 by inserting the following after the second sentence: Such term includes
			 a rollover contribution to a Roth IRA from a 401Kids savings account described
			 in section 530(d)(5)..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Renaming
			 Coverdell education savings accounts as 401Kids savings accounts
			(a)In
			 generalSection 530 of the Internal Revenue Code of 1986 is
			 amended by striking Coverdell education savings account each
			 place it appears and inserting 401Kids savings account.
			(b)Conforming
			 amendments
				(1)The following provisions of the Internal
			 Revenue Code of 1986 are amended by striking Coverdell education
			 savings each place it appears and inserting 401Kids
			 savings:
					(A)Section
			 26(b)(2)(E).
					(B)Section
			 72(e)(9).
					(C)Section
			 135(c)(2)(C).
					(D)Section
			 529(c)(6).
					(E)Subsections (a) and
			 (e) of section 4973(a).
					(F)Subsections (c) and (e) of section
			 4975.
					(G)Section
			 6693(a)(2)(E).
					(2)The headings for the following provisions
			 of such Code are amended by striking Coverdell education savings and inserting
			 401Kids
			 savings:
					(A)Section 72(e)(9).
					(B)Section
			 135(c)(2)(C).
					(C)Section
			 529(c)(3)(B)(vi).
					(D)Section
			 530(b)(1).
					(E)Section
			 4973(e).
					(F)Section
			 4975(c)(5).
					(3)The heading for
			 section 4973(e) of such Code is amended by striking Coverdell education
			 savings and inserting 401Kids Savings.
				(4)The heading for section 530 of such Code is
			 amended to read as follows:
					
						530.401Kids savings
				accounts
						.
				(5)The item in the table of contents for part
			 VII of subchapter F of chapter 1 of such Code relating to section 530 is
			 amended to read as follows:
					
						
							Sec. 530. 401Kids savings
				accounts.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
